Citation Nr: 1612478	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-37 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dental treatment purposes for teeth numbers 9 and 10.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1963 to July 1974.  

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in May 2013.  This matter was originally on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his loss of teeth are due to the improper treatment in service by a dentist in Alaska which resulted in his having to have in-service root canals for teeth numbers 9 and 10 and post-service root canals for the rest of his teeth.  

Outpatient dental treatment may be authorized by the Chief of the VA Dental Service, based on various classifications established by law.  See 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161 (2015).  Legal authority provides for various categories of eligibility for VA outpatient dental treatment, such as veterans having a compensable service-connected dental condition (Class I eligibility); veterans having a noncompensable service-connected dental condition, provided that they apply for treatment within a year after service (Class II eligibility); and those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility). Other categories include treatment for veterans having a dental condition determined to be aggravating disability from an associated service-connected disability (Class III eligibility); veterans whose service connected disabilities are evaluated as 100 percent, or who receive a total rating for individual unemployability (Class IV eligibility); and certain treatment for those who are enrolled in a rehabilitation program under chapter 31 (Class V eligibility).  Finally, any veteran scheduled for admission or otherwise receiving care and services under chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment (Class VI eligibility).  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161 (2015). 

The Veteran's service treatment records indicate that on April 13, 1968, the Veteran presented with pain in the area of teeth numbers 9 and 10, two days later, he noticed swelling in the same area.  The swelling and pain continued, and on April 16, 1968, he went to the site medic who arranged for his transportation to Air Force Hospital Elmendorf, where he was admitted on April 17, 1968.  At that time, examination revealed a periapical abscess involving teeth numbers 9 and 10 with concomitant swelling.  The Veteran was placed on penicillin, incision and drainage was performed in the mucal buccal fold about tooth number 10, and a moderate amount of purulent exudate was obtained.  The site was irrigated daily, and the drains were change daily until April 24, 1968, when apicoectomies were performed on teeth numbers 9 and 10, and the area curetted.  The Veteran experienced no discomfort postoperatively.  Clinical Record Cover Sheet noted an abscess due to infected teeth numbers 9 and 10 due to coagulase-negative staph.  The record also notes incision and drainage of infected alveolar abscess and apicoectomy of teeth numbers 9 and 10.  The Veteran's separation examination conducted in October 1973 indicated Type III, Class I, Qualified under the section for remarks and additional dental defects and diseases.  Department of Defense Standardized Dental Classification System indicates that Class I dental is for patients not requiring dental treatment or reevaluation within 12 months and that the patient had (a) no dental caries or defective restorations; (b) arrested caries for which treatment was not indicated; (c) healthy periodontium, no bleeding on probing; oral prophylaxis not indicated; (d) replacement of missing teeth not indicated; and (e) unerupted, partially erupted, or malposed teeth that are without historical, clinical, or radiographic signs or symptoms of pathosis and are not recommended for prophylactic removal.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "service trauma" for this purpose "means an injury or wound produced by an external physical force during the service member's performance of military duties" and "excludes the intended result of proper medical treatment."  Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010).  The Federal Circuit also stated, in Nielson, that "an unintended result of medical treatment due to military negligence or malpractice" could be "service trauma," depending upon the facts of the case.  Id.  

The Board notes that the Veteran has not been afforded a VA examination, with an opinion as to the etiology of his tooth loss.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, at some point after discharge from service, the Veteran's teeth were removed.  There is medical evidence that the Veteran had root canals in service due to a staph infection.  In addition, in June 2009, the Veteran stated that he has had trouble with his teeth ever since service, that finally he had to have them pulled, and that he wears dentures.  As such, the Board finds that the case must be remanded for a medical opinion in conjunction with the review of the entire record.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the name(s) and address(es) of the dentist(s) who performed root canals and extractions after his discharge from service as well as the dates such root canals and extractions were performed.  He should be provided with the necessary authorization forms for the release of treatment records associated with such extractions.  These records should then be obtained and associated with the file.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  After any outstanding treatment records have been obtained, the file should be referred to a VA endodontist for an opinion as to the nature and etiology of the Veteran's current dental condition.  The endodontist is to be provided access to Virtual VA and VBMS, and the report should specify that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  

The examiner is also asked to opine as to likelihood that in-service malpractice was involved in the treatment in April 1968 which necessitated root canals for teeth numbers 9 and 10 such that the treatment during service constituted "service trauma."  The endodontist should also provide an opinion as to likelihood that the Veteran has loss of teeth due to bone loss and the bone loss is due to in-service trauma or disease, but not the result of periodontal disease.    

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should provide a complete rationale for any opinion provided. 
 
3.  After the development requested has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




